Case 3:21-cv-00321-MMH-JBT Document 5 Filed 03/26/21 Page 1 of 6 PageID 65




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


  CRYSTAL CAPPS,

                Plaintiff,
                                                      Case No. 3:21-cv-321-MMH-JBT
  vs.

  TEVA PHARMACEUTICALS USA,
  INC.; TEVA WOMEN’S HEALTH, INC.
  d/b/a TEVA WOMEN’S HEALTH, LLC;
  TEVA WOMEN’S HEALTH, LLC; THE
  COOPER COMPANIES, INC.; and
  COOPERSURGICAL, INC.,

                Defendants.
                                              /

                                           ORDER

         THIS CAUSE is before the Court sua sponte. Plaintiff initiated the

  instant action on March 22, 2021, by filing an eleven-count Complaint and

  Demand for Jury Trial (Doc. 1).                 Upon review, the Court finds that the

  Complaint constitutes an impermissible “shotgun pleading.”1                         A shotgun


  1
          The Court also notes that the Complaint does not appear to comply with the new
  typography requirements set forth in the recently amended Local Rules of the United States
  District Court for the Middle District of Florida (Local Rule(s)), which took effect on February
  1, 2021. See Local Rule 1.08(a)-(b). As such, the Court directs all counsel of record in this case
  to review the requirements set forth in Local Rule 1.08 and ensure that all future filings are
  in compliance. Going forward, filings which do not comply with this or any other Local Rule
  may be stricken. Indeed, the Court cautions counsel that the amended Local Rules contain
  numerous, significant changes. Counsel should review the Local Rules and, to familiarize
  themselves with key changes, are encouraged to review the “Video Presentation on New Local
  Rules” available on the Middle District of Florida website at www.flmd.uscourts.gov/local-
  rules.
Case 3:21-cv-00321-MMH-JBT Document 5 Filed 03/26/21 Page 2 of 6 PageID 66




  complaint contains “multiple counts where each count adopts the allegations of

  all preceding counts, causing each successive count to carry all that came before

  and the last count to be a combination of the entire complaint.” See Weiland v.

  Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1321 & n.11 (11th Cir. 2015)

  (collecting cases). As a result, “most of the counts . . . contain irrelevant factual

  allegations and legal conclusions.” Strategic Income Fund, L.L.C. v. Spear,

  Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir. 2002). Consequently, in

  ruling on the sufficiency of a claim, the Court is faced with the onerous task of

  sifting out irrelevancies in order to decide for itself which facts are relevant to a

  particular cause of action asserted. See id. Here, Counts II-XI of the Complaint

  incorporate by reference all allegations of the preceding counts. See Complaint

  at 11-39.

        In the Eleventh Circuit, shotgun pleadings of this sort are “altogether

  unacceptable.” Cramer v. State of Fla., 117 F.3d 1258, 1263 (11th Cir. 1997);

  see also Cook v. Randolph County, 573 F.3d 1143, 1151 (11th Cir. 2009) (“We

  have had much to say about shotgun pleadings, none of which is favorable.”)

  (collecting cases). Indeed, the Eleventh Circuit has engaged in a “thirty-year

  salvo of criticism aimed at shotgun pleadings, and there is no ceasefire in sight.”

  See Weiland, 792 F.3d at 1321 & n.9 (collecting cases). As the Court in Cramer

  recognized, “[s]hotgun pleadings, whether filed by plaintiff or defendant, exact

  an intolerable toll on the trial court’s docket, lead to unnecessary and

                                           2
Case 3:21-cv-00321-MMH-JBT Document 5 Filed 03/26/21 Page 3 of 6 PageID 67




  unchanneled discovery, and impose unwarranted expense on the litigants, the

  court and the court’s parajudicial personnel and resources.” Cramer, 117 F.3d

  at 1263. When faced with the burden of deciphering a shotgun pleading, it is

  the trial court’s obligation to strike the pleading on its own initiative, and force

  the plaintiff to replead to the extent possible under Rule 11, Federal Rules of

  Civil Procedure. See id. (admonishing district court for not striking shotgun

  complaint on its own initiative); see also Weiland, 792 F.3d at 1321 n.10 (“[W]e

  have also advised that when a defendant fails to [move for a more definite

  statement], the district court ought to take the initiative to dismiss or strike the

  shotgun pleading and give the plaintiff an opportunity to replead.”).

        Further, federal courts are courts of limited jurisdiction and therefore

  have an obligation to inquire into their subject matter jurisdiction.           See

  Kirkland v. Midland Mortgage Co., 243 F.3d 1277, 1279-80 (11th Cir. 2001).

  This obligation exists regardless of whether the parties have challenged the

  existence of subject matter jurisdiction. See Univ. of S. Ala. v. Am. Tobacco Co.,

  168 F.3d 405, 410 (11th Cir. 1999) (“[I]t is well settled that a federal court is

  obligated to inquire into subject matter jurisdiction sua sponte whenever it may

  be lacking”). “In a given case, a federal district court must have at least one of

  three types of subject matter jurisdiction: (1) jurisdiction under a specific

  statutory grant; (2) federal question jurisdiction pursuant to 28 U.S.C. § 1331;



                                           3
Case 3:21-cv-00321-MMH-JBT Document 5 Filed 03/26/21 Page 4 of 6 PageID 68




  or (3) diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).” Baltin v. Alaron

  Trading, Corp., 128 F.3d 1466, 1469 (11th Cir. 1997).

        For a court to have diversity jurisdiction pursuant to 28 U.S.C. § 1332(a),

  “all plaintiffs must be diverse from all defendants.” Univ. of S. Ala., 168 F.3d at

  412. However, the Court is unable to conclusively determine the citizenship of

  Defendants Teva Women’s Health, Inc., the Cooper Companies, Inc., or

  CooperSurgical, Inc. “The federal diversity jurisdiction statute provides that ‘a

  corporation shall be deemed to be a citizen of any State by which it has been

  incorporated and of the State where it has its principal place of business.’” Hertz

  Corp. v. Friend, 559 U.S. 77, 80 (2010) (quoting 28 U.S.C. § 1332(c)(1)). In Hertz

  Corporation, the Supreme Court defined “principal place of business” to mean

  “the place where a corporation’s officers direct, control, and coordinate the

  corporation’s activities,” also known as its “nerve center.” Id. at 92-93. In

  practice, this normally is “the place where the corporation maintains its

  headquarters—provided that the headquarters is the actual center of direction,

  control, and coordination . . . and not simply an office where the corporation

  holds its board meetings . . . .” Id. at 93.

        Here, Plaintiff alleges that “Defendant Teva Women’s Health, Inc., is a

  Delaware corporation with headquarters located at 425 Privet Rd., in Horsham,

  Pennsylvania,” “Defendant The Cooper Companies, Inc., (hereinafter “Cooper

  Companies”) is a Delaware corporation with headquarters at 6140 Stoneridge

                                            4
Case 3:21-cv-00321-MMH-JBT Document 5 Filed 03/26/21 Page 5 of 6 PageID 69




  Mall Rd., in Pleasanton, California,” and “Defendant CooperSurgical, Inc.,

  (hereinafter “Cooper Surgical”) is a Delaware corporation with headquarters at

  95 Corporate Dr. in Trumbull, Connecticut .” See Complaint ¶ 11, 14, 15. While

  in practice a corporation’s headquarters is typically its nerve center, simply

  using the term “headquarters” in alleging federal diversity jurisdiction does not

  necessarily allege a company’s principal place of business. Because Plaintiff

  fails to allege the relevant information for establishing the citizenship of a

  corporation, namely the principal place of business of Teva Women’s Health,

  Inc., the Cooper Companies, Inc., and CooperSurgical, Inc., the Court lacks

  sufficient information to determine these Defendants’ citizenship and whether

  the parties to this action are diverse.2




  2       Carefully ascertaining the citizenship of the parties and whether the Court has subject
  matter jurisdiction over this action is more than just an academic exercise, as is evident from
  two Eleventh Circuit cases decided in 2017. See Thermoset Corp. v. Bldg. Materials Corp of
  Am., 849 F.3d 1313, 1316-1317 (11th Cir. Mar. 2, 2017) (vacating summary judgment order
  after three years of litigation where court determined on appeal that the pleadings below had
  not sufficiently alleged the citizenship of a defendant limited liability company, and upon
  further inquiry, found that the defendant limited liability company had a non-diverse
  member); see also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1222, 1228
  (11th Cir. Mar. 20, 2017) (discussing whether sanctions were warranted in a case where
  summary judgment was reversed on appeal after the appellate court discovered that the
  pleadings did not sufficiently allege the citizenship of the plaintiff LLC, leading to the
  realization that there was no diversity jurisdiction) (“While the requirements of diversity
  jurisdiction in this scenario are complicated, they are the law. No party in this case acted with
  bad intentions, but the result was a colossal waste of time and effort. We trust that the damage
  done to the parties' credibility, finances, and time is enough of a sanction to curb their conduct
  and to serve as a warning to future diversity jurisdiction litigants. In the end, when the parties
  do not do their part, the burden falls on the courts to make sure parties satisfy the
  requirements of diversity jurisdiction. We must be vigilant in forcing parties to meet the
  unfortunate demands of diversity jurisdiction in the 21st century.”).

                                                  5
Case 3:21-cv-00321-MMH-JBT Document 5 Filed 03/26/21 Page 6 of 6 PageID 70




  Accordingly, it is hereby

        ORDERED:

        1.     The Complaint and Demand for Jury Trial (Doc. 1) is STRICKEN.

        2.     Plaintiff shall file a corrected complaint3 consistent with the

               directives of this Order on or before April 9, 2021. Failure to do so

               may result in a dismissal of this action.

        3.     Defendants shall respond to the corrected complaint in accordance

               with the requirements of Rule 15 of the Federal Rules of Civil

               Procedure.

        DONE AND ORDERED at Jacksonville, Florida on March 26, 2021.




  lc28
  Copies to:

  Counsel of Record




  3    The filing of the corrected complaint does not affect any right Plaintiff may have to
  amend as a matter of course pursuant to Federal Rule of Civil Procedure 15(a)(1).

                                              6
